department of the treasury internal_revenue_service washington d c jul - a ud tax_exempt_and_government_entities_division uniform issue list set mlat legend taxpayer custodian a custodian b ira c account d account e account f dear amount i amount h amount g this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated march may and date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer i sec_77 years old and her spouse i sec_80 the taxpayer maintained ira c an individual_retirement_account ira under code sec_408 with custodian a the assets in ira c were primarily invested in mutual_fund stocks when the account balance declined in value the taxpayer decided to change investments by transferring the assets of ira c to custodian b the taxpayer requested a total_distribution of ira c and received a check dated august a for amount g from custodian a the check did not indicate that the funds were from an ira on august fa the taxpayer intending to complete a rollover deposited amount g in account d with custodian b account d was a non-ira joint account with the taxpayer’s spouse the confusion apparently occurred because the taxpayer opened two other non-ira accounts with custodian b at the same time and mistakenly included the proceeds from ira c with the non-ira accounts and custodian b opened a third non-ira account with the ira proceeds during the first week of november im while preparing to take a minimum distribution under code sec_401 the taxpayer discovered that account d was a non-ira account the taxpayer received a minimum distribution of amount h for the taxable_year after discovering the mistake the taxpayer opened an ira account with custodian b and requested that the ira funds deposited in account d be transferred to account e since the day deadline had expired custodian b refused her request the taxpayer then moved the funds from account d a non-ira joint account to account f a non- ira account in her name only the balance of account d amount g less amount h has remained in accounts d and f at all times based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount i because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 lr b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by the taxpayer indicates that she wished to change investments and intended to roll over the proceeds of ira c to another ira the mistake occurred because of the confusion that occurred between the taxpayer and custodian b when the taxpayer transferred her ira distribution with other non-ira assets the failure to indicate on the distribution check that it was an ira distribution contributed to the confusion when the funds were deposited into a non-ira account the mistake was not discovered until after the expiration of the 60-day rollover period amount i has continuously remained in account f and taxpayer took appropriate and reasonable steps to rectify the mistake therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount i amount g less amount h from ira c with custodian a you are granted a period of days from the issuance of this ruling letter to make your rollover provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact s9e t ep ra t1 ld ae a sincerely yours ln a wh caller’ employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
